Annual Shareholder Meeting Results: The Fund held its annual meeting of shareholders on June 2, 2015. Shareholders voted as indicated below: Affirmative Withheld Authority Dividend, Interest & Premium Strategy: Re-election of Hans W. Kertess – Class I to serve until the annual meeting for the 2018-2019 fiscal year Re-election of William B. Ogden, IV – Class I to serve until the annual meeting for the 2018-2019 fiscal year Election of James S. MacLeod – Class I to serve until the annual meeting for the 2018-2019 fiscal year Election of Julian Sluyters† - Class I to serve until the annual meeting for the 2018-2019 fiscal year Election of Susan M. King† - Class II to serve until the annual meeting for the 2016-2017 fiscal year Election of F. Ford Drummond – Class III to serve until the annual meeting for the 2017-2018 fiscal year Election of Davey S. Scoon – Class III to serve until the annual meeting for the 2017-2018 fiscal year The other members of the Board of Trustees at the time of this meeting, namely, Ms. Deborah A DeCotis and Messrs. Alan Rapparport, James A. Jacobson, Bradford K. Gallagher continued to serve as Trustees of the Fund. † Interested Trustee
